Name: Commission Regulation (EEC) No 1767/81 of 30 June 1981 fixing the aid rate for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 Official Journal of the European Communities No L 175/49 COMMISSION REGULATION (EEC) No 1767/81 of 30 June 1981 fixing the aid rate for peas and field beans used in the feeding of animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals (*), as amended by the Act of Accession of Greece (2), and in particular Article 2 (5) thereof, Having regard to the opinion of the Monetary Committee, Whereas under Article 2 ( 1 ) of Regulation (EEC) No 1119/78 aid is granted for peas and field beans harv ­ ested in the Community and used in the manufacture of feedingstuffs when the average world market price for soya cake is lower than the activating price ; whereas this aid is equal to 45 % of the difference between these two prices ; Whereas the activating price for aid for peas and field beans for the 1980/81 marketing year was fixed by Council Regulation (EEC) No 1899/80 of 15 July 1980 (3) ; Whereas under Council Regulation (EEC) No 1418/78 of 19 June 1978 adopting general rules in connection with the special measures for peas and field beans used in the feeding of animals (4), as amended by Regulation (EEC) No 1212/79 (5), the average world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas only the most favourable offers and quota ­ tions for delivery within 30 days must be used ; Whereas under Article 2 of Commission Regulation (EEC) No 3075/78 of 20 December 1978 laying down detailed rules for the application of the special measures for peas and field beans used in the feeding of animals (6), as last amended by Regulation (EEC) No 1 693/80 (7) the average price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Regulation (EEC) No 1 298/79 delivered Rotterdam ; whereas it must be equal to the arithmetical mean of the offers and quota ­ tions recorded during the five days preceding the day of determination ; Whereas the necessary adjustments, notably those referred to in Article 3 of Regulation (EEC) No 3075/78, must be made for offers and quotations not of the type referred to above ; Whereas under Article 4 of Regulation (EEC) No 3075/78 , when no offer or quotation can be used for determining the world market price of soya cake, it is to be determined from offers of and quotations for soya cake obtained by the processing of soya seed in the Community ; whereas in this case the most favou ­ rable offers and quotations are to be taken into account for :  bulk soya cake obtained by the processing of soya seed in the Community delivered to Rotterdam, and  other oil cakes offered on the world market, adjusted as necessary to take account of the differ ­ ence between their value and that of soya cake ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas, in the absence of the activating price for aid applicable for the 1981 /82 marketing year for peas and field beans, it has only been possible to calculate the amount of the aid provisionally on the basis of the activating price applicable until the end of June 1981 ; Whereas that amount must therefore be applied only provisionally and will have to be confirmed or replaced as soon as the activating price for the aid fixed for the 1981 /82 marketing year is known ; (') OJ No L 142, 30. 5. 1978, p . 8 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 185, 18 . 7. 1980, p . 1 . (4) OJ No L 171 , 28 . 6 . 1978, p . 5 . s OJ No L 153, 21 . 6 . 1979, p . 6 . (6) OJ No L 367, 28 . 12. 1978, p. 9 . (7) OJ No L 166, 1 . 7 . 1980, p . 78 . No L 175/50 Official Journal of the European Communities 1 . 7. 81 Whereas the Council has not yet definitely fixed the prices applicable for the new marketing year in the oils and fats sector ; whereas, in order to prevent a hitch of continuity in the aid schemes that would cause serious disturbances on the markets, it is neces ­ sary, pending the Council 's decision on the matter, to fix the aid on the basis of the data used up to 30 June 1981 ; Whereas the aid rate must be fixed as often as the market situation makes it necessary and not less frequently than once a month , grams for peas and field beans used in the feeding of animals, processed in the Member States other than Greece where the price for the same products processed therein is fixed at 6-396 ECU per 100 kilo ­ grams. 2. However, the amount of the aid fixed in para ­ graph 1 will be confirmed or replaced with effect from 1 July 1981 to take account of the activating price for the aid for peas and field beans fixed for the 1981 /82 marketing year. HAS ADOPTED THIS REGULATION : Article 1 Article 2 1 . The aid referred to in Article 2 of Regulation (EEC) No 1119/78 is fixed at 6-849 ECU per 100 kilo ­ This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1980 . For the Commission The President Gaston THORN